Citation Nr: 0032757	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently evaluated 
noncompensable.

2.  Evaluation of bilateral degenerative joint disease of the 
knees, currently evaluated 10 percent disabling.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from March 1964 to 
March 1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 



FINDINGS OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 34 dB in the right and 53 dB in the left ear, at 
1000, 2000, 3000, and 4000 hertz, and speech recognition of 
92 percent in the right and 88 percent in the left ear.


CONCLUSION OF LAW


The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determination, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition being addressed has not 
significantly changed and uniform rating is appropriate in 
this case.  

The Board notes that while this claim has been pending, the 
regulations pertaining to evaluations of hearing loss 
disability changed. See 64 Fed. Reg. 25202-25210 (May 11, 
1999). The Board has reviewed the changes and finds that 
these changes have no bearing on the case at hand; therefore, 
a remand is unnecessary in order for the RO to consider the 
new regulations. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §§ 4.85- 
4.87. Under these criteria, the degree of disability for 
hearing loss is determined by application of a rating 
schedule that establishes acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness). 

VA examination report, dated in October 1998, indicates that 
the appellant's puretone threshold average at 1000, 2000, 
3000, and 4000 hertz was at 34 dB in the right ear, and 53 dB 
in the left ear.  His speech recognition in the right ear was 
at 92  percent in the right ear and 88 percent in the left 
ear. Under the criteria set forth  under DC 6100 (2000), the 
appellant's hearing loss, as assessed by the current medical 
evidence of record, is assigned a Level I for the right ear 
and a Level II for the left ear.  This degree of bilateral 
hearing loss warrants a noncompensable evaluation under DC 
6100. As such, a compensable rating for bilateral hearing 
loss cannot be granted under the schedular criteria.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and for reasons explained below, 
a remand is required.  

The appellant's service medical records indicate that he 
received treatment for back pain and gastrointestinal 
problems.  He was also noted to have tinnitus.  Current 
medical records indicate that he has a disorder of the back.  
VA examination in October 1998 indicates that the appellant 
did not currently suffer from tinnitus and  that the RO 
denied service connection.  The appellant then indicated his 
disagreement with the RO's denial.  It is not clear whether 
the examiner's use of the word "currently" meant that the 
appellant did not suffer from tinnitus at that very moment or 
that the appellant does not have tinnitus at all.  Since the 
appellant has indicated disagreement with the RO's denial, 
the Board will assume that his assertion is that he does have 
tinnitus.  Since there was evidence of tinnitus in service, 
and since tinnitus is, essentially, purely subjective, the 
Board requests that there be another VA examination to 
clarify whether the appellant has recurrent tinnitus.  The 
Board also requests that VA examinations be conducted to 
determine the diagnoses of back and gastrointestinal 
disorders, and whether each was incurred in service.

A VA examination of the knees indicates that the appellant 
was being followed at the outpatient clinic.  It is not clear 
whether this follow-up treatment is for the knees or solely 
for other joint disorders.  The RO should take the necessary 
steps to obtain all treatment records and associate them with 
the claims file.  The appellant should then be scheduled for 
another VA joints examination.  The appellant has reported 
that he has severe pain in the knees which prevent him from 
working.  The examiner states that complaints of pain are 
purely subjective and not convincing of any functional loss.  
The range of motion studies do not report whether or not 
there was any complaints of pain on motion.  It is not clear 
whether the examiner's finding is that complaints of pain are 
subjective in general and cannot show functional loss, or 
whether in the instant case, there was no objective evidence 
of functional loss.  Accordingly, the Board finds that 
another VA examination should be conducted to address the 
criteria set forth under DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
outpatient treatment records and 
associate them with the claims file.

2.  The RO should request that the 
appellant identify all providers and 
medical facilities where he has received 
treatment since separation from service 
for the conditions for which he seeks 
service connection.  Records of such 
treatment should be obtained and 
associated with the claims file.

3.  The RO should schedule the appellant 
for a VA examination for his back 
disorder.  The examiner should state the 
diagnosis of the appellant's back 
disorder and state whether it is at least 
as likely as not that such back disorder 
was first manifested in service.  The 
claims file, to include the service 
medical records, should be made available 
to the examiner for review.

4.  The RO should schedule the appellant 
for a VA examination for his 
gastrointestinal disorder (if any).  The 
examiner should state the diagnosis of 
any gastrointestinal disorder and state 
whether it is at least as likely as not 
that such disorder (if any) was first 
manifested in service. The claims file, 
to include the service medical records, 
should be made available to the examiner 
for review.

5.  The appellant should be scheduled for 
examination for his complaints of 
tinnitus.  The examiner should record all 
of the appellant's complaints and 
indicate whether the appellant has 
recurrent tinnitus.

6.  The appellant should be scheduled for 
a VA examination for his knees.  The 
examination should be in compliance with 
the appropriate rating criteria.  All 
appropriate tests and studies, to include 
range of motion testing, should be 
accomplished.  The examiner is to record 
all of the appellant's complaints, to 
include frequency and severity of any 
flare-ups.  Any  functional limitation 
should be recorded.  The examiner should 
measure the limitation of function 
imposed by pain, weakness, excess 
fatigability, or incoordination.  
Specifically, the examiner is to answer 
the following questions with a yes or no 
answer: (i) Is there evidence of pain? 
(ii) Is there evidence of weakness? (iii) 
Is there evidence of excess fatigability? 
and (iv) Is there evidence of 
incoordination?  If the answer to any of 
the above questions is yes, the examiner 
should report how such affects the 
appellant's range of motion and 
functional impairment.  In connection 
with the range of motion testing, it is 
specifically requested that the examiner 
state whether there is the presence or 
absence of pain, and indicate at what 
point in the range of motion any pain 
occurs and at what point pain prohibits 
further motion. The examination report 
should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.  

7.  The RO should then readjudicate the 
claims on appeal.

8.  Pursuant to 38 C.F.R. § 3.655 (2000), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, 
following the appropriate appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H.N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



